                                 Case 15-10887-RAM                     Doc         Filed 10/15/20           Page 1 of 3


  Fill in this information to identify the case:

                        VIOLETA T GARCIA
  Debtor 1              AKA VIOLETA GARCIA
  Debtor 2
  (Spouse, if filing)


  United States Bankruptcy Court for the Southern District of Florida
                                                                         (state)
  Case number           15-10887-RAM


Form 4100R
Response to Notice of Final Cure Payment                                                                                                        10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.


  Part 1:         Mortgage information
                            U.S. Bank Trust National Association, not in its
                            individual capacity but solely as Owner Trustee for
  Name of creditor          Carisbrook Asset Holding Trust                                                              Court claim no. (if known)
                                                                                                                         5
  Last 4 digits of any number you use to identify the debtor’s account               4801

  Property address:           2927 NW 99TH Street
                              Number         Street



                              MIAMI                      FL           33147
                              City                       State            ZIP Code



  Part 2:         Prepetition Default Payments


  Check one:

        Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.

        Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date
        of this response is:                                                                                                    $


  Part 3:         Postpetition Mortgage Payment


  Check one:

        Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        The next postpetition payment from the debtor(s) is due on:                11/01/2020
                                                                                   MM/ DD /YYYY

        Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a.    Total postpetition ongoing payments due:                                                                         (a) $

        b.    Total fees, charges, expenses, escrow, and costs outstanding:                                                  + (b) $

        c.   Total. Add lines a and b                                                                                          (c) $
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became                    /        /       /
        due on:                                                                    MM/ DD /YYYY




Form 4100R                                               Response to Notice of Final Cure Payment                                             page 1
                                     Case 15-10887-RAM                            Doc      Filed 10/15/20                Page 2 of 3

                  VIOLETA T GARCIA                                                                 Case Number      (if known)   15-10887-RAM
  Debtor 1        AKA VIOLETA GARCIA
                First Name          Middle Name                 Last Name




  Part 4:        Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:

     all payments received;
     all fees, costs, escrow, and expenses assessed to the mortgage; and
     all amounts the creditor contends remain unpaid.



  Part 5:        Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box:

      I am the creditor.
      I am the creditor’s authorized agent.


  I declare under penalty of perjury that the information provided in this response is true and correct
  to the best of my knowledge, information, and reasonable belief.

  Sign and print your name and your title, if any, and state your address and telephone number if different
  from the notice address listed on the proof of claim to which this response applies.


                      /s/ReShaundra M. Suggs                                                             Date     10 / 15 / 2020
                       Signature


  Print                ReShaundra M. Suggs, Esq. Florida Bar No. 77094                                    Title   Attorney for Secured Creditor
                       First Name                 Middle Name               Last Name


  Company              Choice Legal Group, P.A.

  If different from the notice address listed on the proof of claim to which this response applies:


  Address              P.O. Box 771270
                       Number                     Street




                       Coral Springs, FL 33077
                       City                                                   State     ZIP Code


  Contact phone (954) 453-0365 / 1-800-441-2438                                                       Email reshaundra.suggs@clegalgroup.com




Form 4100R                                                         Response to Notice of Final Cure Payment                                       page 2
                         Case 15-10887-RAM           Doc     Filed 10/15/20      Page 3 of 3



                                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true copy of the foregoing Response to Notice of Final Cure Payment was delivered to

                                                                                                           15th day of
the addressees on the listed below by First Class U.S. Mail postage pre-paid and/or electronic mail this _______

           20
October 20_____
_________,




U.S. TRUSTEE
OFFICE OF THE US TRUSTEE
51 S.W. 1ST AVE.
SUITE 1204
MIAMI, FL 33130

NANCY K. NEIDICH, TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027


VIOLETA T GARCIA
2927 NW 99TH STREET
MIAMI, FL 331472029

ROBERT SANCHEZ, ESQ
355 W 49 ST.
HIALEAH, FL 330120000

                                                Choice Legal Group, P.A.
                                                P.O. Box 9908
                                                Fort Lauderdale, FL 33310-0908
                                                Telephone: (954) 453-0365/1-800-441-2438
                                                Facsimile: (954) 771-6052
                                                reshaundra.suggs@clegalgroup.com

                                                     /s/ReShaundra M. Suggs
                                                By: __________________________________
                                                ReShaundra M. Suggs, Esq.
                                                Bar Number: 77094




20-01336
